Citation Nr: 1514395	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of compensation benefits in the amount of $10,227.50, to include the question of whether the overpayment was created properly.



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1982.  This matter is before the Board on appeal from a July 2009 decision of the Committee on Waivers and Compromises (Committee) at the St. Paul, Minnesota Debt Management Center (DMC), denying the Veteran's request for waiver of indebtedness to VA.  The Veteran's claims file is in the jurisdiction of the Houston Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran and his representative allege that the overpayment with which the Veteran has been charged was created improperly or that he is entitled to a waiver based on the standard of equity and good conscience.  

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.911(c) (2014); VAOPGCPREC 6-98 (Apr. 24, 1998).  

In order for the Board to determine whether the overpayment was created properly, it must be established that the Veteran was not entitled legally to the benefits in question.  If there was no legal entitlement, it must then be shown that VA was solely responsible for the Veteran being paid benefits erroneously.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to create an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b); Erickson v. West, 13 Vet. App. 495, 499 (2000), withdrawn on other grounds, Erickson v. Gober, 20 Vet. App. 506 (2000).  

Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGCPREC 2-90 (Mar. 20, 1990).  Sole administrative error, however, may be found to occur only in cases where the Veteran neither had knowledge of, nor should have been aware of, the erroneous award.  Further, such error contemplates that neither the Veteran's actions nor his failure to act contributed to payment pursuant to an erroneous award.  38 U.S.C.A. § 5112(b)(10); 38 C.F.R. § 3.500(b)(2); see Jordan v. Brown, 10 Vet. App. 171 (1997) (finding that sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).

As explained below, the Board finds that further development is required to determine whether sole administrative error occurred.

A May 2004 letter notified the Veteran that he was entitled to receive additional compensation for his children, S. and J., based on their school attendance.  The additional amounts were to be awarded effective June 1, 2004, when S. completed school, and September [redacted], 2005, when J. turned 18 years old.  The record reflects that the Veteran subsequently began submitting VA Form 21-674, Request for Approval of School Attendance, on a yearly basis.  

In February 2007, the Veteran was notified that he had established basic eligibility for his dependents for Dependents' Educational Assistance benefits under the provisions of Chapter 35, Title 38, United States Code (DEA benefits), effective March 5, 2005.  The notification letter enclosed VA pamphlet 22-73-3, "Summary of Education Benefits," explaining the program.  The letter told the Veteran that enclosed VA Form 22-5490 had to be submitted to make a claim for DEA benefits.

A June 2007 new chapter 35 award memo from the DEA Regional Processing Office (RPO) in Muskogee, Oklahoma to the Houston RO indicates that the Veteran's child S. was awarded DEA benefits effective January 16, 2007.  A July 2007 computer printout from the St. Louis RPO to the Houston RO indicates that the Veteran's child J. was awarded DEA benefits effective August 28, 2006.  

In April 2008, the Veteran submitted VA Form 21-8960, Certification of School Attendance or Termination, for S. and J.

In October 2008, VA notified the Veteran that it was proposing to remove S. and J. as his dependents, effective the dates they became entitled to DEA benefits.  A January 2009 letter notified the Veteran of the final removal of S. and J. from his compensation award and indicated that an overpayment would be created in his account.  A January 2009 letter from the DMC notified him that an overpayment of $10,227.50 had been created in his account.  

Governing law at the time S. and J. were awarded DEA benefits provided that compensation could be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and if a claim for such benefits was filed within 1 year from the child's 18th birthday.  38 C.F.R. § 3.667(a) (2006).  Such benefits were not to be authorized after a child elected to receive educational assistance under 38 U.S.C. Chapter 35.  Id. § 3.667(f)(1).  

Section 21.3023(a) of Title 38 of the C.F.R. provided that a child who was eligible for educational assistance and for compensation based on school attendance had to elect whether he or she would receive educational assistance or compensation.  An election of educational assistance either before or after the age of 18 years was a bar to subsequent payment of increased rates or additional amounts of compensation on account of the child based on school attendance on or after the age of 18 years. 

Internal VA procedures effective in June and July 2007 required that after receipt of notice that a DEA award had been made, VA was to reduce or discontinue any award of disability compensation in a case where payments had been authorized based on the school attendance of a child.  M21-1, pt. IV, ch. 14.13 (rescinded Nov. 26, 2007); M21-1MR, pt. III, subpt. iii, ch. 6, § 7 (2015).  As noted above, the record indicates the Houston RO was notified in June 2007 that S. had been awarded DEA benefits and in July 2007 that J. had been awarded such benefits.  However, the Veteran was not informed until October 2008 that he had been unlawfully collecting compensation benefits for S. and J.  Since this evidence reflects that more than a year passed between when the RO was informed that a DEA award had been made and when the RO initially proposed to remove S. and J. from the Veteran's award, it appears there was some VA administrative error in creation of the overpayment.

However, it is unclear whether the Veteran's actions or his own failure to act contributed to payment of the erroneous award during that time period.  The Veteran has alleged that his children submitted their own applications for DEA benefits and that he did not recall being aware that they had applied for such benefits.  Board Hearing Tr. at 3, 5.  He stated that there was nothing on the Certification of School Attendance forms that indicated concurrent receipt of benefits based on a child's school attendance was prohibited if that child was receiving DEA benefits.  Thus, he was unaware of such a requirement.  Id. at 3-4.  

S. and J.'s DEA claims files are not of record.  Therefore, the record does not clearly establish whether the Veteran had knowledge of or involvement in his children's DEA claims.  The September 2010 statement of the case (SOC) indicates that proper notice of the prohibition against receiving duplicate benefits was provided to the Veteran when VA Form 22-5490, Application for Chapter 35 Benefits, was completed.  However, the record currently does not contain any VA Form 22-5490.  

The information contained in S. and J.'s DEA files is crucial to determining the extent of the Veteran's knowledge, if any, of his children's DEA awards to further determine whether the Veteran had any failure to act by not notifying VA of such awards.  Even if this additional evidence is insufficient to establish sole administrative error, it will be crucial to determining the extent of any fault by the Veteran when applying the standard of equity and good conscience to determine whether a waiver of overpayment is warranted.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.963, 1.965.  Thus, S. and J.'s DEA claims files must be secured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Secure the DEA claims files of S. and J. and associate them with the Veteran's claims file.  If these files cannot be secured, provide an explanation regarding such for the record.

2.  Thereafter, with consideration of S. and J.'s DEA files, if they are available, readjudicate the claim for a waiver of overpayment, including determining whether the debt was created properly.  If the claim remains denied, issue an appropriate supplemental SOC and give the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

